BROSMAN, Judge
(concurring in the. result) :
After the resolution of some doubts, I am able to concur with my brothers in their disposition of this case.
My chief concern has been with the language of the Legal and Legislative Basis, Manual for Courts-Martial, United States, 1951, cited in the principal opinion. Perhaps the spokesman for the Court is correct in concluding that the earlier portion of the quoted phrasing deals with “a closed session appearance of the law officer,” whereas the latter “relates to a disclosure of the findings in open court.” Indeed, the section under scrutiny is open to this interpretation, but it is also distinctly subject to a different one — which I see no point in laboring here.
At best, it is inartfully phrased and thoroughly confusing — so much so that I would prefer to leave it out of account, and to rely solely on the provisions of the Code and the Manual, together with the apt analogies from civilian law presented by the author of the principal opinion. When I do this, I am convinced of the soundness of our conclusion. This may be thought to accord a cavalier treatment to the Legal and Legislative Basis. However, I see little else to do when I can find no sort of firm guidance in its obscure terms.